Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  
The amendments overcome 112 b and 101 rejections in the prior office action. 
With regard to 112 (a) Enablement rejection, the response indicated that claims are amended to the method of identifying a drug target against a subject-specific (i.e. patient-specific) oncogene present in ecDNA in the subject diagnosed with glioma. The response asserts (pages 7- 11 of the remarks) predictability to identify the therapeutic target against a subject-specific oncogene in glioma patients. Furthermore, response asserts that the oncogenes and drugs that target the oncogenes are provided in the instant specification (para 147 of the specification). This rejection has been removed because the amendment overcome the rejection and the argument was persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Status of the claims
Claims 1, 3-4, 7-12, 14-16 and 29 are pending in the application and they are under the examination. 


Necessitated by the amendments
Claim Rejections - 35 USC § 102 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3-4, 7-8 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Favero (Favero et al. Annals of Oncology;2015; 26: 880–887).
With regard to claim 1 method step (a), Favero teaches a method of identifying drug target regions in treating glioblastoma (GBM) in an adult female patient that comprises obtaining the tumor tissue specimens from GBM of the patient and performing whole genome sequencing using the DNA obtained from the specimens (see p 881 col 1-2, p 1 of supplemental information). Favoro further teaches determining the presence of mutations in the brain tumor specimen via the whole genome sequencing data from two or three tumor regions (e.g. three separate tumor regions at recurrence of A1, A2 and A3) (see abstract, p 881 col 1-2, p 1 of supplemental information, Figure 1). (Limitations of claims 3-4) 
claim 7)
With regard to claim 1 method step (c-d), Favero teaches detecting amplification of KIT and PDGFRA in the tumor specimen from the patient (see abstract. p 881 col 2 para 2). Favero teaches that “the WGS analysis uncovered progressive evolution of the double-minute chromosome converging on the KIT/PDGFRA/PI3K/mTOR axis, superseding the IDH1 mutation in dominance in a mutually exclusive manner at recurrence, consequently the patient was treated with imatinib” (see abstract, Figure 1 A). In addition, Favero teaches administering an inhibitor (i.e. imatinib) that targeted against the subject-specific oncogene after analyzing the WGS data (see abstract, Figure 1A, p 881 col 2 para 2, p 886 col 2). Imatinib was known as Tyrosine-Kinase inhibitor prior to the effective filling date of the invention. This teaching of Favero show identifying a drug targeted against the subject-specific oncogene that inhibits the function of the subject-specific oncogene present in the subject’s extrachromosomal DNA, and administering the identified drug targeted against the subject-specific oncogene to the subject. 
In addition, Favero teaches performing the method in the primary tumor and at the recurrence (see p 885 col 1-2, abstract, p 881 col 2). Favero teaches computing a claim 8)
Favero also discusses to fully assess intra-tumor hertogeneity within the life history of a single tumor and attempt to offer the patient a cancer genome guided therapy (p 881 col 1). Favero teaches implementing rapid multi-region whole genome sequencing in a patient with recurrent GBM, identifying the targetable oncogenes, and applying targeted therapy in a subject-specific manner (e.g. precision medicine) in treating GBM (e.g. targeting IDH1, DM targeting PI3K axis at multiple nodal points, targeting PTEN) (p 881 col 1, abstract, p 886 col 1 para 3 through col 2).
Claim 12, which depends from claim 1, recites “wherein if MET oncogene is present in ecDNA, the identified drug comprises a drug selected from Capmatinib, Crizotinib, Cabozantinib, Cabozantinib, ABBV-399, ABT-700, AMG-208, MK-246, Tepotinib, JNJ- 3887760, BMS-817378, Foretinib, and SGX-523. This recitation 
Accordingly, Favero teaches the limitations of claims 1, 3-4, 7-8, and 12. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-4, 7-9, 12, 14-16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (Nathanson et al. SCIENCE; 2014; 343: 72-76, cited in IDS), in view of Favero (Favero et al. Annals of Oncology;2015; 26: 880–887).

Claims 1 and 29 are independent claims. 
Claim 1 is directed to a method of identifying a drug that targets against a subject- specific oncogene present in an extrachromosomal DNA (ecDNA) in a subject diagnosed glioma comprising: 
(a) performing whole genome sequencing on a brain tumor specimen collected from the subject, 
(b) determining the presence of an ecDNA in the brain tumor specimen based on the whole genome sequencing; 
(c) identifying the presence of a subject-specific oncogene present in the ecDNA; and 
(d) identifying a drug targeted against the subject-specific oncogene, wherein the drug inhibits the function of the subject-specific oncogene present in the subject's ecDNA, so as to inhibit tumor growth of the glioma in the subject, and administering the identified drug targeted against the subject-specific oncogene to the subject.
Claim 29 is directed to a method of screening a drug candidate for treatment of glioma in a subject diagnosed with glioma, comprising: 
(a) performing whole genome sequencing on a brain tumor specimen collected from the subject; 

(c) identifying the presence of an subject-specific oncogene present in the ecDNA; 
(d) implanting the brain tumor specimen into a patient-derived xenograft (PDX) mouse, and allowing brain tumor cells to grow in the mouse for a predetermined time period; 
(e) administering a drug candidate into the PDX mouse from step (d), the PDX mouse containing the implanted brain tumor specimen; and 
(f) determining the tumor glioma growth in the PDX mouse, wherein inhibition of the tumor glioma growth in the PDX mouse receiving the drug candidate is indicative of the drug candidate in treating glioma in the subject.

Nathanson teaches a method of determining the effect of specific drugs [e.g. epidermal growth factor receptor (EGFR) tyrosine kinase inhibitors (TKIs)] targeting specific oncogene on ecDNA in treating glioblastoma; and extrachromosomal gene amplification via single-cell analyses of patient-derived models and clinical samples from glioblastoma (GBM) patients (abstract, p 72 col 3, Figure 3-4).
	With regard to claims 1 and 29, Nathanson teaches that glioblastoma (GBM) is the most common malignant primary brain cancer of adults; and EGFRvIII is associated with the epidermal growth factor receptor (EGFR) which is frequently mutated in GBM (p 72 col 2 para 2). Nathanson teaches that EGFRvIII potently accelerates tumor growth by cell-autonomous and intercellular signaling mechanisms, but it also makes tumor 
First, Nathanson teaches determining the response of EGFR TKI lapatinib via EGFRvIII expression in human adult GBM patients who were administered with lapatinib orally twice a day for 7-10 days (see p 72 col 3, Figure 1, page 3 of supplemental information). (Limitations of claims 3-4) 
Nathanson teaches determining the response of in the drug by detecting EGFRvIII expression via flow cytometry assay and immunohistochemistry analysis (see page 6-7 of the supplemental information, Figure 1, Figure 3-4).
With regard to study in xenograft, Nathanson teaches injecting cells derived from a GBM specimen from the patients to immunocompromised mice subcutaneously in creating GBM39 xenograft, and establishing the tumor that includes either archiving or propagating the samples in vivo through digestion and re-injection (page 3-4 of supplemental information, p 72 col 3). Nathanson teaches using a patient-derived EGFRvIII-expressing xenograft model in the method (see p 72 col 3, also Figure 2). Nathanson teaches allowing the tumor cells from GBM39 xenograft to grow in the mouse for a predetermined time period (e.g. two weeks, 60 days) after injecting the cells (see Figure 2). Nathanson teaches identifying the EGFRvIII expression in mice to determine tumors status in vivo; and observing an equal tumorigenic effect in both tumor cells from GBM39 xenografts sorted for EGFRvIII expression and injected into claims 15 and 29) 
Nathanson also teaches performing FISH assay to identify the presence of oncogenes present in the ecDNA (see p 72 col 1-2, p 74 col 1-2, Figure 4). (Limitation of claims 14-15)
Further, for cell culture studies, Nathanson teaches using cells from human brain tumor specimens and mouse xenografts (see page 4 of the supplemental information). Nathanson teaches performing single-cell analyses of a patient-derived EGFRvIII-expressing xenograft model (GBM39) in the method (p 72 col 3, Figure 1). In Xenograft model, Nathanson teaches determining the response of in vivo erlotinib by detecting EGFRvIII expression, and performing flow cytometry assay and western blot (see page 6 of the supplemental information). Nathanson teaches administering a drug (e.g. EGFR TKI erlotinib) into the GBM Xenograft mice and observing the response (e.g. shrinkage of the tumor with EGFR TKI) (p 72 col 2, p 73 Figure 1). Thus, the teachings of Nathanson include identifying the presence of a particular oncogene in a patient (patient-specific oncogene) (e.g. EGFR in a Xenograft) and observing the response of a particular drug that target against a patient-specific oncogene (e.g. EGFR inhibitor in a Xenograft).  However, Nathanson does not teach administering this particular drug to the patient from which the tumor sample came.  
In Figure 1, Nathanson teaches observing resistance to EGFR TKIs (erlotinib or lapatinib) in preclinical models and GBM patients who were treated with an EGFR TKI Low) (p 72 col 3). The teachings of Nathanson show identifying one particular oncogene present in the ecDNA (i.e. EGFR) in GBM; and determining the drug that targeted against the particular oncogene (i.e. EGFR inhibitor) in GBM xenografts and GBM patients (also see p 73 col 1-3, Figures 2-4). 
In Figure 4, Nathanson further teaches observing the loss of EGFR extrachromosomal DNA elements in GBM patient samples treated with EGFR TKI in PCR analysis that includes observing erlotinib resistance and an almost complete loss of extrachromosomal EGFRvIII DNA in GBM patient-derived cells (e.g. GBM39 cells) (Figure 4 A, p 74 col 2 para 1); and observing reduced EGFR signals in GBM patients treated with lapatinib via dual color-FISH analysis (Figure 4). In the study of lapatinib treatment in GBM patients, Nathanson further teaches observing a nearly 80% reduction in EGFR FISH-positive signals after lapatinib treatment, thus indicating the 
Nathanson teaches a method of determining EGFR+ extrachromosomal elements (i.e. EGFRvIII) using southern blot, PCR and sequencing analysis of low molecular weight extrachromosomal DNA in the cells (p 74 col 1 para 2 through col 2, Figure 3-4). Nathanson further teaches that PCR and southern blot analyses identified a genomic deletion confirmed to be EGFRvIII by sequencing of cloned fragments (P 74 col 1 para 2, Figure 3).
With regard to independent claims 1 and 29, and claim 15 (which depends from claim 1), the teachings of Nathanson include identifying the presence of a subject-specific oncogene (e.g. EGFR) present in the ecDNA in the glioma tumor; identifying the drug targeted against the subject-specific oncogene (i.e. EGFR TKI to EGFR), which inhibit the function of the subject-specific oncogene (i.e. inhibiting EGFR expression);  and observing the inhibitory effect on tumor growth of GBM in xenograft and the patients.  Nathanson also teaches administering erlotinib to the xenograft model and lapatinib to GBM patients in the clinical trial (EGFR TKIs are identified drugs), as described above. (Limitation of claim 16)
With regard to claim 29 and claim 15 (which depends from claim 1), the teachings of Nathanson include implanting the brain tumor specimen into a patient-derived xenograft (PDX) mouse, and allowing brain tumor cells to grow in the mouse for a predetermined time period; and administering EGFR TKI erlotinib to the GBM PDX model and observing the inhibitory response of EGFR TKI erlotinib in the tumor GBM growth in the PDX mouse, indicating the effectiveness of using specific drug targeting claims 15-16).
Nathanson does not teach performing whole genome sequencing on a brain tissue specimen collected from a subject with glioma and determining the presence of an ecDNA in the brain tumor specimen based on the whole genome sequencing.  Nathanson does not explicitly describe identifying a subject-specific oncogene present in the ecDNA in a brain tumor specimen from a subject having glioma, and identifying and administering a drug targeted against the subject-specific oncogene to the same individual, although Nathanson teaches identifying a drug targeting against the specific oncogene present in the ecDNA in the method. 
Favero teaches a method of identifying drug target regions in treating glioblastoma (GBM) in an adult female patient that comprises obtaining the tumor tissue specimens from GBM of the patient and performing whole genome sequencing using the DNA obtained from the specimens (see p 881 col 1-2, p 1 of supplemental information). Favoro further teaches determining the presence of mutations in the brain tumor specimen via the whole genome sequencing data from two or three tumor regions 
Favero teaches performing whole genome sequencing (WGS) on the Illumina HiSeq 2500 instrument, generating 100 bp pair-end sequence reads using HiSeq SBS V3 clustering and sequencing chemistry in High output and Rapid run modes (see p 1 of the supplemental information). Further, Favero teaches that reads were aligned to the reference genome using particular criteria (see p 1 through p 1 upper, supplementary information). Favero teaches performing structural variation analysis that comprises identifying Inter and intra-chromosomal translocations, inversions, and large insertions/deletions in WGS data and assigning structural variations to specific tumor regions (see p 2 of supplemental information). Favero also teaches that “To reduce the false positive rate, breakpoint junctions of putative structural variants were de novo assembled using TIGRA(v0.3.7) in germline and tumour BAMs individually, and aligned to hg19 using BLAT (v35); breakpoints that were re-constituted from tumor BAMS only were considered valid” (see p 2 of supplemental information). Favero teaches removing structural variants with breakpoints mapping to low copy repeats and assigning them to specific tumor regions (see p 2 of supplemental information). Favero further teaches identifying a complex chromosomal re-arrangement in structural variant analysis (e.g. amplifications in 4q12 and 12q13.3-q14.1 in the sample), these features are reminiscent of a double-minute chromosome (i.e. small fragment of extrachromosome) (p 883 col 1 para 5 through col 2, Figure 2A and B, Figure S9). Favero teaches identifying the presence of a subject-specific oncogene present in the extrachromosomal DNA, for example, identifying oncogenes (PDGFRA, KIT and CDK4) in extra-chromosomal 
Favero teaches detecting amplification of KIT and PDGFRA in the tumor specimen from the patient (see abstract. p 881 col 2 para 2). Favero teaches that “the WGS analysis uncovered progressive evolution of the double-minute chromosome converging on the KIT/PDGFRA/PI3K/mTOR axis, superseding the IDH1 mutation in dominance in a mutually exclusive manner at recurrence, consequently the patient was treated with imatinib” (see abstract, Figure 1 A). In addition, Favero teaches administering an inhibitor (i.e. imatinib) that targeted against the subject-specific oncogene after analyzing the WGS data (see abstract, Figure 1A, p 881 col 2 para 2, p 886 col 2). Imatinib was known as Tyrosine-Kinase inhibitor prior to the effective filling date of the invention. This teaching of Favero show identifying a drug targeted against the subject-specific oncogene that inhibits the function of the subject-specific oncogene present in the subject’s extrachromosomal DNA, and administering the identified drug targeted against the subject-specific oncogene to the subject. 
In addition, Favero teaches performing the method in the primary tumor and at the recurrence (see p 885 col 1-2, abstract, p 881 col 2). Favero teaches computing a 
Favero also discusses to fully assess intra-tumor hertogeneity within the life history of a single tumor and attempt to offer the patient a cancer genome guided therapy (p 881 col 1). Favero teaches implementing rapid multi-region whole genome sequencing in a patient with recurrent GBM, identifying the targetable oncogenes, and applying targeted therapy in a subject-specific manner (e.g. precision medicine) in treating GBM (e.g. targeting IDH1, DM targeting PI3K axis at multiple nodal points, targeting PTEN) (p 881 col 1, abstract, p 886 col 1 para 3 through col 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the filing date of the invention, to have employed the method of identifying patient-specific oncogene on extrachromosomal DNA via whole genome sequencing in the tumor of a GBM patient, as taught by Favero, in the method of Nathanson. Nathanson teaches observing the effectiveness of EGFR TKIs (e.g. erlotinib 
With regard to claim 7, which depend from claim 1, the claim recites that “wherein the determining in step (b) is performed by sequence alignment followed by identifying misalignment against a reference genome sequence, wherein the misalignment against a reference genome sequence is indicative of the presence of ecDNA”. Nathanson teaches that sequencing of the cloned fragments reveals identical 
With regard to claim 9, Nathanson teaches identifying epidermal growth factor receptor (EGFR) tyrosine kinase inhibitors (TKIs) that targeted against identified EGFR oncogene (e.g. erlotinib) (see p 72 col 3, p 73 Figure 1). Nathanson also teaches administering drugs (e.g. EGFR TKI erlotinib or EGFR/HER2 inhibitor lapatinib treatments) into the GBM Xenograft mice and observing the responses (p 72 col 2, p 73 Figure 1, Figure 3). Favero also teaches identifying the presence of a subject-specific oncogene present in the extrachromosomal DNA, for example, identifying oncogenes (PDGFRA, KIT and CDK4) in extra-chromosomal structure in the method (see abstract, p 881 col 1, p 883 col 1 para 5 through col 2, Figure 2-3, Supplemental Figure S10, p 885 col 1 para 1). Favero teaches administering an inhibitor (i.e. imatinib, known Tyrosine-Kinase inhibitor) that targeted against the subject-specific oncogene after analyzing the WGS data (see abstract, Figure 1A, p 881 col 2 para 2, p 886 col 2), as described above.
Claim 12, which depends from claim 1, recites “wherein if MET oncogene is present in ecDNA, the identified drug comprises a drug selected from Capmatinib, Crizotinib, Cabozantinib, Cabozantinib, ABBV-399, ABT-700, AMG-208, MK-246, Tepotinib, JNJ- 3887760, BMS-817378, Foretinib, and SGX-523. This recitation indicates a conditional situation, this method step is not required to perform if MET oncogene is not present in ecDNA.

7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (Nathanson et al. SCIENCE; 2014; 343: 72-76, cited in IDS), in view of Favero (Favero et al. Annals of Oncology;2015; 26: 880–887), as applied to claims 1, 3-4, 7-9, 12, 14-16 and 29, further in view of Vogt (Vogt et al. Nucleic Acids Research; 2014, Vol. 42; No. 21: 13194–13205, cited in IDS).
Claim 10, which depends from the claim 1, recites “wherein the oncogene is selected from MET, MET/CAPZA2, MDM2, CDK4, SOX2, PIK3CA, MECOM, PDGFRA, EGFR, MYCN, MYC, i1R TSMARCA4, RP56, FBXW7, CDK6, CCND2, ERBB2, BRCAI, and BAPL”.
Claim 11, which depends from the claim 1, recites “wherein the oncogene is MET or MET/CAPZA2 fusion transcript”. 
The teachings of Nathanson in view of Favero, as applied to claim 1 above, are fully incorporated here.
Nathanson in view of Favero does not teach that oncogene is MET. 
Vogt teaches a method of determining oligodendroglioma in a xenograft grown using tumor sample obtained from the oligodendroglioma patients (p 13195 col 1 para 2). Vogt teaches performing whole genome sequencing in two samples of glioma (see p 13195 col 1). Further, Vogt teaches establishing amplifications of genes (e.g. EGFR gene in ODA14) by screening a series of glioma using quantitative polymerase chain reaction (PCR); and performing whole genome sequencing of the glioma sample in the method (abstract, p 13195 col 1- 2). Particularly, Vogt teaches that oligodendroglioma (ODA14) tumor was obtained from the patients and grown as a xenograft in athymic 
Thus, Vogt teaches determining a number of oncogenes corresponding to gliomas including MET, EGFR and MYC (see p 13195 col 2 para 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the filing date of the invention, to have modified with the method of identifying MET oncogene as taught by Vogt, in the method of Nathanson in view of Favero. Nathanson and Favero teach identifying a number of oncogenes on ecDNA in the methods. However, Nathanson and Favero do not teach identifying MET oncogene. The skilled artisan would have found it obvious to have included more oncogenes (e.g. MET) in the method of identifying the oncogenes, as taught by Nathanson in view of Favero, in order to discover targetable regions on extrachromosomal DNA in GBM patient and the artisan would have had reasonable expectation of success in identifying patient-specific oncogenes on ecDNA via a rapid whole genome sequencing as the existance of ecDNA in GBM was exemplified by both Nathanson, Favero and Vogt. 




12 is rejected under 35 U.S.C. 103 as being unpatentable over Nathanson (Nathanson et al. SCIENCE; 2014; 343: 72-76, cited in IDS), in view of 
Favero (Favero et al. Annals of Oncology;2015; 26: 880–887), as applied to claims 1, 3-4, 7-9, 14-16 and 29, further in view of Vogt (Vogt et al. Nucleic Acids Research; 2014, Vol. 42; No. 21: 13194–13205, cited in IDS) and Hao (Hao et al. Pub No.: US 2017/0224692 A1, PCT filing date of 23 July 2015).
Claim 12, which depends from claim 1, recites “wherein if MET oncogene is present in ecDNA, the identified drug comprises a drug selected from Capmatinib, Crizotinib, Cabozantinib, Cabozantinib, ABBV-399, ABT-700, AMG-208, MK-246, Tepotinib, JNJ- 3887760, BMS-817378, Foretinib, and SGX-523”.
The teachings of Nathanson in view of Favero, as applied to claim 1 above, are fully incorporated here.
Nathanson in view of Favero does not teach that oncogene is MET and the drug is Capmatinib. As described above, this method step is a conditional method step. 
Vogt teaches determining a number of oncogenes corresponding to gliomas including MET, EGFR and MYC (see p 13195 col 2 para 3). The teachings of Vogt, as described above, are fully incorporated here. 
Hao teaches a method of treating a cancer using an MET tyrosine kinase activity and/or an EGFR tyrosine kinase activity that comprises administering a pharmaceutical compound comprising MET tyrosine kinase inhibitor (TKI), INC280 (para 0030-0038, 0055-0056). Capmatinib is also known as INC280 (see specification, p 6 para 33). Hao teaches treating a number of cancers including glioblastoma, and head and neck cancers in the method and using the treatment suitable for cancer patients whose 
Therefore, it would have been prima facie obvious to one having ordinary skills in the art prior to the filing date of the invention, to have included the method of identifying MET oncogene as taught by Vogt, and the method of identifying Capmatinib targeting MET receptor, as taught by Hao, in the method identifying a drug targeting oncogene in ecDNA in treating glioma in the subject, as taught by Nathanson in view of Favero. Nathanson in view of Favero teaches identifying oncogenes on ecDNA of GBM patients, identifying drugs targeting particular oncogenes, and determining the responses of the drugs for treating glioma. For example, EGFR TKI (i.e. erlotinib) that targets against identified EGFR oncogene. The skilled artisan would have found it obvious to have included more oncogenes (e.g. MET) in the method of identifying the oncogenes, as taught by Nathanson in view of Favero, in order to discover targetable regions on extrachromosomal DNA in GBM patient and the artisan would have had reasonable expectation of success in identifying patient-specific oncogenes on ecDNA via a rapid whole genome sequencing as the existance of ecDNA in GBM was exemplified by both 
Response to Argument
The response traverses the rejection on pages 12-14 of the remarks mailed on 10/13/2021.
The response is directed to the amended claims. For example, the response assets that “Neither Nathanson nor Vogt or their combination describes or suggests a method that includes a patient-specific ecDNA oncogene identification coupled with use of that patient­ specific identification to select a treatment for the patient, and treat the subject with the patient­ specific drug”; and “Hue discloses treatment of various cancers using a pharmaceutical compound comprising TKI, INC280, or other agents, but the combination of the disclosure of Hue with those of Nathanson and Vogt does not teach or suggest identifying one or more ecDNA oncogenes specific to an individual patient with glioma, and selecting one or more drugs that target that patient-specific oncogene, and administering that selected drug to treat the specific patient”.
This response has been thoroughly reviewed and fully considered, but not found persuasive because the teachings of Nathanson imply identifying the therapeutic target against patient-specific oncogene in the method. Furthermore, the rejection has been 
9.	No claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634